Citation Nr: 0822145	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of entitlement to service 
connection for hearing loss in the left ear, and denied his 
claim of entitlement to service connection for hearing loss 
in the right ear.  By a December 2007 decision, the Board 
reopened the claim of entitlement to service connection for 
hearing loss in the left ear, and remanded the claims of 
entitlement to service connection for left and right ear 
hearing loss for additional development.


FINDING OF FACT

The veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

For injuries alleged to have been incurred in combat, the 
statutes provide a relaxed evidentiary standard of proof to 
determine service connection.  38 U.S.C.A. § 1154(b) (West 
2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When 
an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
Satisfactory evidence is credible evidence.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The veteran claims that he was exposed to acoustic trauma in 
service in the form of machine gun fire, mortar rounds, and 
mine explosions as a result of service in Vietnam during the 
Vietnam War.  He contends that his in-service exposure to 
acoustic trauma caused his current bilateral hearing loss.  

The veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  However, according to a December 
2003 response from the United States Army and Joint Services 
Records Research Center, the veteran's account of his unit's 
exposure to rocket-propelled grenades, mortar fire, and small 
arms fire has been verified.  Accordingly, his exposure to 
acoustic trauma in service is verified.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even considering that exposure, 
however, a nexus between his current hearing loss disability 
and the in-service exposure to acoustic trauma must be shown.

The veteran asserts that he initially experienced hearing 
loss in his left ear during his period of active service.  
The first post-service medical evidence showing treatment for 
hearing loss, however, is not dated until March 1976, when 
the veteran complained of ringing in his ears, which he 
associated with noise exposure in Vietnam and in his work.  
Audiometric examination at that time revealed mild, high 
frequency sensorineural hearing loss in the left ear, 
consistent with exposure to acoustic trauma, and normal 
hearing in the right ear.  The treating audiologist declined 
to specifically relate the veteran's hearing loss to noise 
exposure in service.  The next record of treatment related to 
hearing loss is dated in April 1998.  At that time, the 
veteran underwent audiological evaluation in conjunction with 
industrial hearing conservation with his employer.  Testing 
revealed bilateral hearing loss consistent with VA criteria 
for consideration as a disability.  38 C.F.R. § 3.385.  
Clinical records dated in March 2003 show that the veteran 
reported a history of bilateral hearing loss since he came 
back from Vietnam, but he gave no history of worsening of the 
hearing loss.  His history was noted to be positive for both 
military and occupational noise exposure.  He was advised at 
that time to file a claim for service connection for hearing 
loss.  Records dated in December 2003 show that the veteran 
reported recreational noise exposure in the form of hunting.  
Subsequent records dated to June 2006 show continued 
treatment for bilateral hearing loss.  

The veteran underwent VA audiological examination in February 
2008, for the purpose of obtaining an opinion as to whether 
his bilateral hearing loss was as likely as not related to 
exposure to acoustic trauma in service.  At the time of the 
examination, the veteran reported a history of exposure to 
noise in the form of 30 and 50 caliber machine gun fire, and 
an incident in which he was in a tank that drove over a mine, 
resulting in an explosion which knocked him unconscious.  The 
veteran stated that he had experienced tinnitus since the 
explosion.  He denied a history of having worn hearing 
protection during the Vietnam War.  He acknowledged a post-
service history of occupational noise exposure as a 
machinist, but stated that he had used hearing protection in 
his employment.  Audiometric examination demonstrated 
bilateral hearing loss that comported with VA requirements 
for consideration as a disability.  

In addressing whether it was as likely as not that the 
veteran's current bilateral hearing loss was related to 
acoustic trauma in service, the examiner determined that it 
was not.  In determining that his hearing loss was not likely 
related to the noise exposure in service, the examiner 
considered it significant that while the veteran had reported 
a history of tinnitus since the explosion in service, the 
veteran's report of examination at separation from service 
revealed no evidence of hearing loss.  The first evidence of 
any hearing loss was dated nearly six years after separation 
from service, when audiological evaluation revealed hearing 
loss in the left ear but not the right.  The next evidence of 
hearing loss was dated in April 1998, when occupational 
audiological evaluation revealed bilateral hearing loss that 
met the criteria for consideration as a disability for VA 
purposes.  Given the length of time between exposure to 
acoustic trauma and the first diagnosis of bilateral hearing 
loss, the examiner found that it was unlikely that the noise 
exposure in service resulted in the veteran's current 
bilateral hearing loss.  In contrast, the veteran's tinnitus 
was as likely as not related to the exposure to acoustic 
trauma in service, as the veteran had reported a history of 
tinnitus since the explosion in service.  In addressing how 
it could be found that the veteran's tinnitus was related to 
acoustic trauma in service, whereas his hearing loss could 
not, the examiner stated that she had expert knowledge that 
tinnitus often accompanied exposure to loud noise and 
acoustic trauma, even where that acoustic trauma did not 
cause permanent hearing loss.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent or 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran claims that his symptoms during service support his 
claim, his statements alone are not competent to provide the 
medical nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, March 
2004, October 2006, and January 2008; rating decisions in 
February 2004 and May 2004; a statement of the case in June 
2005; and supplemental statements of the case in June 2006 
and July 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


